Citation Nr: 0901885	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-25 304A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral traumatic 
degenerative changes, currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1967 to July 
1974, and from December 1985 to December 1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2004 rating action that denied a rating in 
excess of 20% for lumbosacral traumatic degenerative changes.

In his August 2005 Substantive Appeal, the veteran requested 
a Board hearing before a Veterans Law Judge at the RO, but he 
cancelled his hearing request in April 2006.  In April 2007, 
the RO notified the veteran of a Board hearing that had been 
scheduled for him at the RO for a date in May.  In April 
2007, the veteran cancelled his hearing request.       


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's lumbosacral traumatic degenerative changes 
are manifested by complaints of pain, with objective findings 
including tenderness and spasm, but the reliable evidence has 
not shown limitation of thoracolumbar forward flexion to     
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine that is attributable to the service-
connected low back disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20% for lumbosacral 
traumatic degenerative changes are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, a June 2004 RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence (such as statements from doctors 
and examinations containing clinical findings) showing 
treatment for his disability, and lay evidence (such as 
statements from people who witnessed his symptoms and how 
they affected him) demonstrating a worsening of disability.  
That letter also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the disability had increased in severity or worsened).  

A May 2006 RO letter informed the veteran and his 
representative that, if an increase in disability was found, 
a disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  The 
2006 letter also provided examples of the types of medical 
and lay evidence that the veteran may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing an increase in the disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The June 2004 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2004 and 2006 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the November 2004 rating action on appeal.  
However, the Board finds that any delay in issuing the full 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  After the 
issuance of the 2004 and 2006 notice letters and additional 
opportunities to provide information and/or evidence 
pertinent to the claim under consideration, the RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record, as reflected in the August 2005 Statement 
of the Case (SOC) and the July 2006 Supplemental SOC.  Hence, 
the Board finds that any VA failure to fulfill VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2008).  

 More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the August 2005 
SOC, and that this suffices for Dingess/Hartman.  The Court 
also held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in the May 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service private and VA 
medical records through 2006.  In October 2004, March 2005, 
and June 2006, the veteran was afforded VA orthopedic 
examinations in connection with his claim; these reports are 
of record and have been considered in adjudicating this 
claim.  A copy of the September 2005 Social Security 
Administration decision finding the veteran entitled to 
disability benefits, together with medical records underlying 
that determination, have has been associated with the claims 
folder.  Significantly, the veteran has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In August 2004, March and June 2006, and 
January and April 2007, the veteran stated that he had no 
additional information or evidence to submit in connection 
with his claim.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends that his low back disability has 
increased in severity and is more disabling than currently 
evaluated.  

Under the applicable criteria, musculoskeletal disabilities 
of the spine are rated pursuant to the criteria set forth in 
a General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides a 20% rating for forward 
flexion of the thoracolumbar spine that is greater than 30 
degrees but not greater than 60 degrees; or where the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or where there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40% rating requires that forward 
flexion of the thoracolumbar spine be limited to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50% percent rating requires unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100% rating requires 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243.  Forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees each 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V.

Considering the pertinent evidence in light of the criteria 
of DC 5242, the Board finds that the clinical findings show 
that the veteran's lumbosacral traumatic degenerative changes 
were not more than 20% disabling at any time during the 
rating period under consideration.  

On March 2004 VA outpatient examination, the veteran 
complained of low back pain after unloading a truck and 
turning to hand the load down to another worker in a twisting 
motion.  Current examination showed paraspinal lumbosacral 
tenderness.  Straight leg raising was negative.  The 
assessment was low back pain/degenerative disease.  When seen 
again in August, the examiner noted a chronic history of non-
radicular low back pain.  Current examination showed mild 
tenderness to palpation over the paravertebral muscle groups 
from L-3 to the sacrum.  On range of motion testing, forward 
flexion was to the distal third of both tibias, and extension 
was to 10 degrees.  The veteran was able to heel and toe 
walk.  All motor and sensory roots were intact., and strength 
was 5/5.  Straight leg raising was negative.  X-rays revealed 
mild to moderate degenerative changes in the lumbar spine 
with osteophytes and a decrease in disc heights, especially 
L5-S1.  Spondylolysis was not indicated.  The impression was 
low back pain with degenerative disc disease (DDD), but the 
Board notes that the veteran is not service-connected for 
DDD.  September 2004 VA magnetic resonance imaging (MRI) of 
the lumbar spine revealed mild degenerative changes, most 
significant at L4-5 and L5-S1.  

On October 2004 VA orthopedic examination, lumbar forward 
flexion was to        60 degrees, lateral flexion was to 30 
degrees on the right and 20 degrees on the left, rotation was 
to 30 degrees bilaterally, and extension was to 15 degrees.  
There was paravertebral muscular tenderness to palpation and 
mild spasm in the lower lumbar region.  Straight leg raising 
was negative bilaterally, sensation was normal, and motor 
strength was 5/5.  X-rays revealed arthritic changes in the 
low lumbar areas, especially L5-S1, with decreased disc 
height at that level.  The assessment was progression of 
lumbar spine arthritic changes.

On March 2005 VA orthopedic examination, the veteran 
complained of increased low back pain with daily flare-ups 
that were alleviated by rest.  On current examination, the 
veteran stood with a slightly flexed posture.  He had an 
antalgic gait with grimacing and outward signs of pain with 
movement.  There was severely decreased range of motion, with 
forward flexion to 15 degrees, extension and lateral flexion 
bilaterally to 5 degrees each, and rotation to 2 degrees 
bilaterally.  He was unable to stand on his toes.  He 
described a transient foot drop since a crushing right leg 
injury during a trucking accident in November 2004.  Straight 
leg raising was positive, more on the left than the right, 
with pain into the low back area.  Sensory examination showed 
decreased sensation over the dorsum of the right foot which 
was secondary to superficial peroneal nerve palsy from the 
previous accident, and was not related to his service-
connected back disability.  There was normal sensation in the 
L1-S1 distributions on the left, and 3/5 strength in the L1-
S1 myotomes.  A review of X-rays and MRI revealed moderate to 
severe degenerative arthritis of the lumbar spine, disc 
bulging and desiccation, and moderate canal stenosis; the 
diagnosis was lumbar spine DDD, for which low back disability 
the veteran is not service-connected.  
        
May 2005 VA outpatient records show the veteran's complaints 
of low back pain but no bowel or bladder symptoms and no 
radiculopathy.  On examination, bilateral straight leg 
raising was negative for radiculopathy.  The assessment was 
low back pain/arthritis.  When seen again in June, there was 
no bowel or bladder incontinence, and straight leg raising 
was negative for radiculopathy.  There was restricted range 
of motion with pain in the lumbosacral spine and paraspinal 
muscles.  The assessment was low back pain.

On August 2005 examination by C. G., M.D., there was no 
thoracolumbar scoliosis or increased kyphosis.  On range of 
motion testing, forward flexion was to 90 degrees, and 
extension and lateral flexion bilaterally were to 25 degrees 
each.  Motor strength was 5/5 in the knees and hips.  No 
sensory deficits were noted, and straight leg raising was 
negative.  Cerebellar function and the Romberg test were 
normal.  A functional assessment noted normal lumbar range of 
motion and sensory and reflex findings, and no muscle spasms.  
A markedly antalgic gait was attributed to right ankle and 
bilateral knee pain.

A September 2005 SSA physical residual functional capacity 
assessment noted mild degenerative joint disease (DJD) 
throughout the lumbar spine.  In September 2005, the SSA 
found the veteran disabled from November 2004 primarily due 
to arthritis of the hand and knee, with secondary diagnoses 
of right ankle injury with drop foot, and mild lumbar DJD.

On June 2006 VA orthopedic examination, the veteran 
complained of back pain, stiffness, and weakness.  On 
examination, posture was normal, and gait antalgic, with foot 
drop and poor propulsion.  There was no spinal kyphosis or 
list, lumbar lordosis, scoliosis, or reverse lordosis.  There 
was mild lumbar flattening.  There was no thoracolumbar spine 
ankylosis.  There was no spasm, atrophy, guarding, or 
tenderness of the thoracic sacrospinalis.  With respect to 
the lumbar sacrospinalis, there was severe guarding and pain 
with motion, moderate spasm, and no atrophy or tenderness.  
Thoracolumbar spine flexion was to 15 degrees, extension to 
10 degrees, and lateral flexion and rotation to 5 degrees 
each, bilaterally.  There was no abnormal sensation in either 
lower extremity.  The examiner noted that the veteran made 
little to no effort on straight leg raising or on range of 
motion testing, and that, although he was unable to forward 
flex in a standing position, he was able to sit in a chair.  
Lumbar spine X-rays were normal except for increased DJD in 
the L5-S1 vertebral segment, and the examiner commented that 
the X-rays were inconsistent with the level of pain that the 
veteran claimed he had.  The examiner concluded that the 
physical examination was limited by the veteran's poor 
effort, and noted that his neurological examination was 
inconsistent with any specific pathology and changed within 
the same examination.              
    
On that record, the Board notes that the clinical findings on 
the June 2006 VA examination report are of questionable 
reliability, as the examiner noted that veteran's efforts 
were poor.  Thus, the Board finds those clinical findings to 
be of little probative value in evaluating the degree of 
severity of the veteran's service-connected low back 
disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; the credibility and weight to be 
attached to medical evidence are within the province of the 
Board).  

On that record, the Board concludes that the evidence 
provides no basis for more than a 20% rating for lumbosacral 
traumatic degenerative changes at any time during the rating 
period under consideration under DC 5242, inasmuch as 
limitation of thoracolumbar forward flexion to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine required for a 40% rating and attributable solely to 
the service-connected low back disability has not been 
demonstrated by the reliable objective findings.  Reliable 
October 2004 VA examination showed back forward flexion to 60 
degrees, and August 2005 examination by Dr. C. G. showed the 
veteran's back flexion to 90 degrees.  The Board also notes 
that the veteran is not service-connected for lumbar DDD, and 
thus no symptomatology attributable thereto (such as on March 
2005 VA examination) may be considered in evaluating his 
service-connected lumbosacral arthritis.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
evaluating the veteran's lumbosacral traumatic degenerative 
changes.  On October 2004 VA examination, the examiner noted 
that, when the veteran had flare-ups after long road trips or 
lifting activities in his job as a truck driver, he could 
have a loss of lumbar spine motion in the neighborhood of 40% 
or 50%, which would have a moderate functional impact on his 
life.  Although on March 2005 VA examination the examiner 
noted that the veteran was additionally limited in his back 
range of motion by weakness and fatigue with repetitive 
motion, and that his major limiting factor was pain, such 
symptoms of his non-service-connected lumbar DDD may not be 
considered in evaluating his service-connected lumbosacral 
arthritis.  June 2006 VA examination showed no weakness or 
pain with motion of the thoracic sacrospinalis, and no 
weakness of the lumbar sacrospinalis.  Although the examiner 
also noted that there was additional limitation of back 
motion on repetitive use due to pain, fatigue, weakness, or 
lack of endurance, the Board finds that these are not 
reliable findings upon which to evaluate the veteran's low 
back disability, inasmuch as the examiner noted that the 
veteran had made a very poor effort on that examination.  
Hence, the record presents no basis for assignment of any 
higher rating based on the DeLuca factors alone, inasmuch as 
functional impairment due to pain is contemplated by the 
current rating.

Additionally, the Board finds that there is no showing that, 
at any point during the rating period under consideration, 
the veteran's lumbosacral traumatic degenerative changes have 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in medical reports from 2004 to 2006 do not 
objectively show that his service-connected low back 
disability alone markedly interferes with employment (i.e., 
beyond that contemplated in the assigned rating), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards, and the Board finds that a schedular rating for 
that disability is adequate in this case.  

In this regard, the Board notes the October 2004 medical 
history indicating that the veteran developed some back 
stiffness after loading trucks and with long periods of 
sitting on long road trips in his job as a truck driver, but 
that he had had no surgeries.  A psychiatric examiner noted 
that the veteran had lost jobs because of his temper, but 
this was in the context of examination for symptoms of PTSD, 
for which disability the veteran is separately service-
connected and compensated, and thus no symptomatology 
attributable thereto may be considered in evaluating his low 
back disability.  Private medical records developed from 
December 2004 to April 2005 reflect treatment of the veteran 
for an on-the-job, non-service-connected right knee and foot 
injury, for which he was excused from commercial truck 
driving.  In July 2005, the veteran's employer stated his 
"back condition" had caused him to miss more than 7 weeks 
of work in the past year, but the Board questions the 
credibility of that statement in light of the previously-
mentioned private medical records developed from December 
2004 to April 2005 which document the veteran's long absence 
from work due to an on-the-job, non-service-connected right 
knee and foot injury, and make no reference to the veteran's 
back.  In June 2006, the veteran's employer stated that he 
last worked as a truck driver in August 2005 and had lost 9 
months of work in the past year due to workman's compensation 
injury.  In May 2006, R. O'H., M.D., opined that the 
veteran's service-connected PTSD symptoms were markedly 
disruptive in all areas of his life, with significant 
disruption of his interpersonal and vocational functioning, 
and made him unable to function in almost all areas, such as 
a job.  The June 2006 VA examination noted no history of 
hospitalization or surgery for the veteran's back.  In August 
2006, a VA psychiatric examiner noted that the veteran's PTSD 
was productive of serious impairment in the veteran's 
occupational functioning.  In October 2006, Dr. R. O'H. 
opined that the veteran's PTSD rendered him incapable of 
sustained cognitive focus and concentration and incapable of 
sustained gainful employment.  Hence, the Board concludes 
that the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the 
lumbosacral traumatic degenerative changes have not been more 
than 20% disabling under the applicable rating criteria at 
any time during the rating period under consideration, and 
that the claim for an increased rating must thus be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 20% for lumbosacral traumatic 
degenerative changes is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


